Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 12/14/2021, in which, claim(s) 1-2, 4-14 and 16-20 is/are pending. 
Claim(s) 3 and 15 is/are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Victor Feng at 408.205.3046 on 12/29/2021.
The application has been amended as follows:
1. (Currently Amended) A method for blockchain-based recordkeeping, implementable by a terminal device, the method comprising: 
storing a first signature in a secure operation environment of the terminal device, wherein the first signature comprises device authentication information signed based on a first private key associated with a manufacturer of the terminal device;
, wherein the target data comprises video data;
computing a data digest of the target data;
extracting a key segment from the target data comprises: 
detecting an abnormal event in the video data; and 
in response to the abnormal event being detected; 
extracting a video segment corresponding to an occurrence period of the abnormal event as the key segment;
verifying the first signature of the device authentication information based on a first public key corresponding to the first private key associated with the manufacturer of the terminal device; 
in response to verifying the first signature:
determining that the terminal device is a valid terminal device, and 
signing, in the secure operation environment of the terminal device, the data digest and/or the key segment based on a second private key associated with the terminal device to generate a second signature; and 
submitting to a blockchain the data digest, the key segment, and the second signature, for one or more nodes in the blockchain to verify the second signature based on a second public key corresponding to the second private key associated with the terminal device, and to record the data digest and the key segment in the blockchain in response to the second signature being verified to be valid.  
3. (Canceled)  

13. (Currently Amended) An apparatus for blockchain-based recordkeeping, included in a terminal device, the apparatus comprising:
one or more processors and one or more non- transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the apparatus to perform operations comprising:
storing a first signature in a secure operation environment of the terminal device, wherein the first signature comprises device authentication information signed based on a first private key associated with a manufacturer of the terminal device; 
obtaining target data, wherein the target data comprises video data;
computing a data digest of the target data;
extracting a key segment from the target data comprises: 
detecting an abnormal event in the video data; and 
in response to the abnormal event being detected; 
extracting a video segment corresponding to an occurrence period of the abnormal event as the key segment;
verifying the first signature of the device authentication information based on a first public key corresponding to the first private key associated with the manufacturer of the terminal device; 
in response to verifying the first signature:
determining that the terminal device is a valid terminal device, and 

submitting to a blockchain the data digest, the key segment, and the second signature, for one or more nodes in the blockchain to verify the second signature based on a second public key   corresponding to the second private key associated with the terminal device, and to record the data digest and the key segment in the blockchain in response to the second signature being verified to be valid. 
15. (Canceled)  
18. (Canceled)
20. (Currently Amended) A non-transitory computer-readable storage medium, included in a terminal device and configured with instructions executable by one or more processors of the terminal device to cause the one or more processors to perform operations comprising: 
storing a first signature in a secure operation environment of the terminal device, wherein the first signature comprises device authentication information signed based on a first private key associated with a manufacturer of the terminal device; 
obtaining target data, wherein the target data comprises video data;
computing a data digest of the target data;
extracting a key segment from the target data comprises: 
detecting an abnormal event in the video data; and 
in response to the abnormal event being detected; 
extracting a video segment corresponding to an occurrence period of the abnormal event as the key segment;
verifying the first signature of the device authentication information based on a first public key corresponding to the first private key associated with the manufacturer of the terminal device; 
in response to verifying the first signature: 
determining that the terminal device is a valid terminal device, and 
signing, in the secure operation environment of the terminal device, the data digest and/or the key segment based on a second private key associated with the terminal device to generate a second signature; and 
submitting to a blockchain the data digest, the key segment, and the second signature, for one or more nodes in the blockchain to verify the second signature based on a second public key corresponding to the second private key associated with the terminal device, and to record the data digest and the key segment in the blockchain in response to the second signature being verified to be valid.

Allowable Subject Matter
Claims 1-2, 4-5, 7-14, 16-17 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 13 and 20, the prior art of record (Ebrahimi (Pub. No.: US 2018/0308098 A1; hereinafter Primary Reference) in view Tormasov et al. (Pub. No.: US 2019/0158274 A1; Secondary Reference)) does not disclose:
 “obtaining target data, wherein the target data comprises video data;
computing a data digest of the target data;
extracting a key segment from the target data comprises: 
detecting an abnormal event in the video data; and 
in response to the abnormal event being detected; 
extracting a video segment corresponding to an occurrence period of the abnormal event as the key segment;
verifying the first signature of the device authentication information based on a first public key corresponding to the first private key associated with the manufacturer of the terminal device; 
in response to verifying the first signature: 
determining that the terminal device is a valid terminal device, and 
signing, in the secure operation environment of the terminal device…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses a first remote device causes the capture of personal data identifying a user from an identification card. The logic generates a hash value from the personal data using a hashing algorithm and signs the hash value with a digital signature created using a private key paired with a public key. The logic transmits, over a network, the signed hash value and the public key from the remote device to a distributed public database for storage. The logic receives, over the network, a transaction number from the distributed public database. The logic then transmits the transaction number and the personal data to a second remote device. Logic on the second remote device verifies that the hash value in the signed hash value is the same as a generated hash value and verifies that the signed hash value was signed with the private key. Similarly, the secondary reference discloses processing account information in a block chain is provided. A computer device receives identity information and a transfer request, the transfer request requesting to transfer a resource in an account to a target account, the target account being generated by a certificate center. The computer device obtains owner information of the account from the certificate center according to the transfer request. The computer device compares the identity information and the owner information. The computer device transmits an authentication request to the block chain in response to determining that the identity information and the owner information are consistent, the authentication request requesting the block chain to transfer the resource in the account to the target account. Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432